Opinion issued July 21, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00077-CV
———————————
Diversified
Investments, Inc. and gerald porter, Appellants
V.
alvin
independent school district, Appellee

 

 
On Appeal from the 412th District Court 
Brazoria County, Texas

Trial Court Cause No. 37630
 

MEMORANDUM OPINION
Appellants have filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Sharp and Brown.